DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-4-22 has been entered.
 Response to Amendment
	Amendment to claims filed 2-4-22 is acknowledged. Currently, claims 1-20 are pending. Claims 1-2, 6 are currently amended. Claim 20 is new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-9, 13-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 8-10 and 13-21 of copending Application No. 15,935,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a thermally expandable composition comprising an endothermic chemical blowing agent comprising urea and polycarboxylic acid and using peroxide to cross-link the polymer.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlstrung et al. (2017/0002164 as English translation of WO2015140282) in view of Takizawa et al. (US 3,798,188).
Regarding claims 1 and 20, Kohlstrung et al. discloses a thermally expandable composition (abstract, claim 1), comprising:
a) at least one peroxidically cross-linking polymer (claim 2);
b) at least one peroxide (para 24, 43-44, 71, 90-98, 123, table 3, 4); and
c) at least one endothermic chemical blowing agent comprising at least one carboxylic acid or salt thereof (claim 2).
Kohlstrung et al. does not teach the at least one endothermic chemical blowing agent further comprises at least one urea derivative of formula (I). However, Takizawa et al. teaches a polymeric composition comprising a urea derivative which satisfies the claimed formula (I). Takizawa et al. teaches 

Regarding claim 2, Kohlstrung et al. discloses wherein the at least one peroxidically cross-linking polymer a)is selected from styrene/butadiene block copolymers, styrene/isoprene block copolymers, ethylene/vinyl acetate copolymers, functionalized ethylene/vinyl acetate copolymers, functionalized ethylene/butyl acrylate copolymers, ethylene/methyl acrylate copolymers, ethylene/ethyl acrylate copolymers, ethylene/butyl acrylate copolymers, ethylene/(meth)acrylic acid copolymers, ethylene/2- ethylhexyl acrylate copolymers, ethylene/acrylic ester copolymers and polyolefins, such as for example polyethylene or polypropylene (para 73).

Regarding claim 3, Kohlstrung et al. discloses wherein the at least one peroxidically cross-linking polymer a) is a copolymer selected from EVA copolymers and functionalized EVA copolymers (para 73 - 79).

Regarding claim 4, Kohlstrung et al. discloses wherein said at least one carboxylic acid comprises at least one solid optionally functionalized, polycarboxylic acid or salt thereof (claim 2).

Regarding claim 5, Kohlstrung et al. discloses wherein the at least one solid, optionally functionalized, polycarboxylic acid or the salt thereof is selected from hydroxy- or unsaturated dicarboxylic, tricarboxylic, tetracarboxylic or polycarboxylic acids and the salts thereof (claim 6-7).


Regarding claim 7, Kohlstrung et al. discloses wherein the urea derivative is a bis-urea derivative according to formula (Il), see para 34.

Regarding claims 8-9, Takizawa et al. teaches wherein the urea derivative is selected from: urea and N, N’-dimethylurea (se claims 1-3 and 5).

Regarding claim 10, Kohlstrung et al. discloses at least one tackifying resin (para 45, 52, 69).
Regarding claim 11, Kohlstrung et al. discloses wherein the at least one tackifying resin comprises at least one aromatic, aliphatic or cycloaliphatic hydrocarbon resin and/or modified or hydrogenated derivate thereof (para 45 and 69).

Regarding claim 12, Kohlstrung et al. discloses wherein the at least one tackifying resin comprises at least one liquid C9/C10 aromatic hydrocarbon resin (para 45 and 69).

Regarding claim 13, Kohlstrung et al. discloses a shaped body comprising a thermally expandable composition according to claim 1 (claim 13).

Regarding claim 14, Kohlstrung et al. discloses a method for sealing and filling cavities in components and shaped bodies, for strengthening or reinforcing components, or for bonding movable components comprising steps of introducing into a cavity of a component or shaped body or applying to a surface of a component, the thermally expandable composition according to claim 1; and activating 

Regarding claim 15, Kohlstrung et al. discloses the method according to claim 12 for sealing and filling cavities in components, for strengthening or reinforcing components, wherein a shaped body comprising the thermally expandable composition is introduced into a component, and then is heated to a temperature above 110.degree. C. such that the thermally expandable composition expands and seals, fills, strengthens or reinforces the component (claim 15).

Regarding claim 16, Kohlstrung et al. discloses wherein in step 1) the site of application is the cavity of the component and wherein the shaped body has a shape that is adapted to the cavity, such that in step 2) the thermally expandable composition expands and seals and./or fills the component (para 114-115).
Regarding claim 17, Kohnstrung et al. discloses a product comprising a component according to the method of claim 14, wherein said product is a vehicle, airplane, rail vehicle, household appliance, furniture, building, wall, partition or boat (par 117).
Regarding claims 18-19, Kohlstrung et al. as modified does not teach the claimed range. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of carboxylic acid or salt to urea derivative since there is no evidence of unexpected results of the claimed range.
Response to Arguments
Applicant's arguments filed 2-4-22 have been fully considered but they are not persuasive. Regarding claims 1 and 20, applicant argues that Takizawa et al. does not teach wherein R1 is unsubstituted alkyl, substituted or unsubstituted cycloalkyl, substituted or unsubstituted aryl or -C(O)-R---4, 4 is H or substituted or unsubstituted alkyl because Takizawa teaches that R--1 is an alcohol or alkyl group. However, Takizawa et al. teaches the composition wherein R-1 is -C(O)-R--4--, wherein R---4 is H or substituted or unsubstituted alkyl (see abstract and claims 1-2), therefore Takizawa teaches the claimed urea derivative of formula I.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the prior art does not teach the urea derivative as recited in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/X.H.L/Examiner, Art Unit 1742      

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742